Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 11/23/2016 has been reviewed.
Claims 1-20 have been examined and allowed.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record:
	U.S. Patent Application Publication No. 20150278268 to Mohamad El-Ali teaches a data structure and method of accessing, modifying, and adding data in the data structure are provided. The data structure includes an encoding dictionary, a decoding dictionary, and an attribute vector. The attribute vector includes information for cross-referencing characteristics associated with the same entry. Responsive to an instruction to add data, the method adds data to the encoding and decoding dictionaries as an entry and assigns a valueID for the added entries. The method then adds the valueID to attribute vector(s) associated with the dictionaries. Responsive to a query for data associated with a value, the method searches for the value in an encoding dictionary, determines a valueID corresponding to the data based on a match in the encoding dictionary, uses the attribute vector to find all relevant data across all 
Prior art references U.S. Patent Application Publication No. 20100114843 to Farrar et al. teaches  teach systems, methods and computer program products for compression of database indexes are described herein. A system embodiment includes a sequence determiner to scan a database index and to determine a start of a range and end of a range of consistently changing values in one or more index pages of said database index and an index updater to update said database index based on a sequence determined by said sequence determiner, while suspending writing of one or more values that lie within start of said range and end of said range of values. A method embodiment includes scanning an index, determining a pattern of changing values in one or more index pages of said index and selectively updating said index based on said determining step to minimize index insertions. The method embodiment further includes determining a start of a range of values and an end of said range of values in an index page, setting appropriate bits to identify said start of range of values and end of range of values, determining if an entry to be inserted can appended to at the end of said range of values, and compressing said index by suspending writing of one or more values that occur between said start of range of values and said end of range of values.
Prior art of record Farrar teaches the same field of the invention, a method, system, and non-transitory computer readable storage medium for optimizing information searches. Specifically, Farrar teaches  a computer implemented method to optimize search for data, comprising (computer implemented method for optimize search data in a system comprising processor, wherein the processor executes instructions stored in non-transitory computer readable storage medium, Fig. 5, par. 0066-0076): 
for a plurality of unique value identifiers 
based on the computation, generating and storing, by the processor of the computer, a range of positional addresses and the corresponding plurality of unique value identifiers in a first data structure (par. 0040, Fig. 3C, storing range of positional addresses of RIDs, in association with Index Keys).
Further, prior art El-Ali teaches plurality of unique value identifiers associated with a dictionary structure (Fig. 2A-5, par. 0032-0038).
However, both Farrar and El-Ali fail to teach the combination of features “…for a plurality of unique value identifiers associated with a dictionary structure, computing, by a processor of a computer, a start address and an end address associated with the plurality of unique value identifiers stored in an attribute vector; based on the computation, generating and storing, by the processor of the computer, a range of positional addresses and the corresponding plurality of unique value identifiers in a first data structure; upon receiving a request to search for the data represented by one or more unique value identifiers, determining, by the processor of the computer, one or more ranges of positional addresses to be searched for the requested data; and based on the determination, optimizing, by the processor of the computer, an execution of the search for the one or more unique value identifiers in the attribute vector…” as shown in the independent claim 1, and substantially similar in the independent claims 9 and 17. 
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 9 and 17 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-20 are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168